EXHIBIT 10.11

DESCRIPTION OF EMPLOYMENT ARRANGEMENT WITH GARY FLOOD

*Explanatory Note: The description set forth below summarizes the employment
arrangement between MasterCard International Incorporated and Gary Flood, who is
identified as a named executive officer in MasterCard Incorporated’s Proxy
Statement for its 2009 Annual Meeting of Stockholders (the “Proxy Statement”).
The below description is consistent with both: (1) the disclosure summarizing
Mr. Flood’s employment arrangement in the Proxy Statement and (2) the
descriptions of each of the MasterCard International Incorporated Severance Plan
and the MasterCard International Incorporated Change in Control Plan set forth
in MasterCard Incorporated’s Current Report on Form 8-K filed with the U.S.
Securities and Exchange Commission on July 31, 2009 (these descriptions update
the disclosure in the Proxy Statement as to termination of employment).

Gary Flood is President, Global Products and Solutions of MasterCard
International Incorporated (“MasterCard International”).

Term.

Mr. Flood is employed at will by MasterCard International.

Benefits.

Mr. Flood is eligible to participate in the MasterCard Incorporated 2006 Long
Term Incentive Plan (the “LTIP”) and in MasterCard Incorporated or MasterCard
International’s employee compensation and benefit programs as may be generally
made available to other employees of MasterCard Incorporated or MasterCard
International at his level.

Termination of Employment.

Upon termination of his employment, Mr. Flood will receive payments pursuant to
the MasterCard International Incorporated Executive Severance Plan (the
“Executive Severance Plan”) and the MasterCard International Incorporated Change
in Control Severance Plan (the “CIC Plan”).

Payments.

Accrued Payments Under the Executive Severance Plan.

 

  •  

Death. In the event of Mr. Flood’s death, his estate and/or beneficiaries are
entitled to a lump sum payment within 30 days following the date of termination
of: (1) base salary earned but not paid through the date of his death;
(2) payment for all accrued but unused vacation time; (3) the target annual
incentive bonus payable for the year in which death occurs, and the prior year
if not already paid; and (4) such additional benefits, if any, he may be
entitled to under MasterCard International’s plans and programs on account of
death.

 

  •  

Disability. In the event of Mr. Flood’s termination of employment on account of
disability, he will be entitled to receive the same payments as noted above in
the event of his death, except that his target annual incentive bonus will be
pro-rated for the year of his termination.

 

  •  

Mandatory Retirement. In the event Mr. Flood’s employment ends upon mandatory
retirement (i.e., the last day of the calendar year in which he attains the age
of sixty-five), he will be entitled to receive the same payments as noted above
in the event of his death, except that his target annual incentive bonus will be
pro-rated for the year in which his termination occurs, based upon the actual
performance of MasterCard International for the applicable performance period
(and taking into account the terms of the annual incentive plan, including but
not limited to the discretion of the Human Resources and Compensation Committee
of the Board of Directors of MasterCard Incorporated (the “Compensation
Committee”) to reduce the bonus amount).



--------------------------------------------------------------------------------

  •  

For Cause or Voluntary Resignation. If the Company terminates Mr. Flood’s
employment for “Cause” (as defined in the Executive Severance Plan and described
below under “Definitions”) or Mr. Flood voluntarily resigns, he will be entitled
to, within 30 days of the date of termination: (1) a payment with respect to
base salary earned but not paid through the date of his termination, (2) payment
for all accrued but unused vacation time and (3) additional benefits, if any,
that he would be entitled to under MasterCard International’s plans and programs
on account of termination for Cause or his or her voluntary resignation.

 

  •  

Without Cause or With Good Reason. In the event of Mr. Flood’s termination by
MasterCard International without Cause or by Mr. Flood with “Good Reason” (as
defined in the Executive Severance Plan and described below under
“Definitions”), he will be entitled to (in addition to any “Severance Payments”
described below): (1) a lump sum within 30 days following the date of
termination of all base salary earned but not paid prior to the date of
termination; (2) a lump sum within 30 days following the date of termination
equal to all accrued but unused vacation time; (3) a pro-rata portion of the
annual incentive bonus payable for the year in which his termination occurs and
the prior year, if not already paid, based upon the actual performance of
MasterCard International for the applicable performance period as determined by
the Compensation Committee and payable in accordance with the regular bonus pay
practices of MasterCard International.

Severance Payments Under the Executive Severance Plan.

In addition to any payments described above, in the event of Mr. Flood’s
termination either by MasterCard International without Cause or by Mr. Flood for
Good Reason, and in each case unless otherwise disqualified as described below,
Mr. Flood will be entitled to:

 

  •  

(1) base salary continuation for 18 months (and, in MasterCard International’s
sole discretion, up to an additional 6 months) following the date of
termination;

 

  •  

(2) annual bonus payments (and, in MasterCard International’s sole discretion,
up to an additional 6 months) following the date of termination in an aggregate
amount equal to 1.5 times the annual incentive bonus paid to Mr. Flood for the
year prior to the year during which termination occurs, payable ratably over an
18-month period in accordance with the annual incentive bonus pay practices of
MasterCard International;

 

  •  

(3) payment of the monthly cost of the premium for COBRA medical coverage for
the applicable COBRA period (or 18 months if shorter), or if he is eligible for
the MasterCard Retiree Health Plan, the full cost of the retiree health coverage
for 18 months, and thereafter the retiree contribution levels shall apply;

 

  •  

(4) reasonable outplacement services for the shorter of 18 months or the period
of unemployment; and

 

  •  

(5) such additional benefits, if any, that Mr. Flood would be entitled to under
MasterCard International’s plans and programs for the above captioned events of
termination (other than any severance payments payable under the terms of any
benefit plan, including, but not limited to, the Severance Plan).



--------------------------------------------------------------------------------

Under the Executive Severance Plan, Mr. Flood is only entitled to receive
severance payments in the events described above, and would not be entitled to
receive such severance payments in the event of termination of employment with
MasterCard International due to (1) death, (2) disability, (3) voluntary
resignation for any reason other than for Good Reason or mandatory retirement or
(4) termination for Cause, or in the event that he fails to give notice of
termination for Good Reason within 60 days of the events constituting Good
Reason.

MasterCard International’s obligation to make the severance payments described
in bullets 1 through 4 above is conditioned upon the Mr. Flood’s execution of a
separation agreement and release, within 60 days following the date of
termination, of all claims to his employment or the termination of such
employment. Such an agreement would include non-competition and non-solicitation
restrictions for an 18-month period (or for the length of the severance
payments, if longer as described above).

CIC Payments Under the CIC Plan.

In the event that, within 6 months preceding or 2 years following a
Change-in-Control, Mr. Flood either: (1) is terminated by the MasterCard
International or MasterCard International’s successor without “Cause” (as
defined in the CIC Plan and described below) or (2) terminates his employment
with MasterCard International or MasterCard International’s successor for “Good
Reason” (as defined in the CIC Plan and described below), and in each case
unless otherwise ineligible as described below, Mr. Flood will be entitled to:

 

  •  

(1) a lump sum within 30 days following the date of termination of all base
salary earned but not paid prior to the date of termination;

 

  •  

(2) a lump sum within 30 days following the date of termination equal to all
accrued but unused vacation time;

 

  •  

(3) a pro-rata portion of the annual incentive bonus payable for the year in
which his termination occurs and the prior year, if not already paid, based upon
the actual performance of MasterCard International for the applicable
performance period as determined by the Compensation Committee and payable in
accordance with the regular bonus pay practices of MasterCard International;

 

  •  

(4) base salary continuation for 24 months following the date of termination;

 

  •  

(5) annual bonus payments following the date of termination with the aggregate
bonus amount for Mr. Flood equivalent to the average annual bonus received by
him with respect to the prior two years of employment, payable ratably over a
24-month period in accordance with the regular payroll practices and annual
incentive bonus pay practices of MasterCard International;

 

  •  

(6) payment of the monthly cost of the premium for COBRA medical coverage for
the applicable COBRA period (or 24 months if shorter), or if he is eligible for
the MasterCard Retiree Health Plan, the full cost of the retiree health coverage
for 24 months and thereafter the retiree contribution levels shall apply;

 

  •  

(7) reasonable outplacement services for the shorter of 24 months or the period
of unemployment; and

 

  •  

(8) such additional benefits, if any that Mr. Flood would be entitled to under
MasterCard International’s plans and programs for the above captioned events of
termination (other than any severance payments payable under the terms of any
benefit plan, including, but not limited to, the Severance Plan).



--------------------------------------------------------------------------------

Mr. Flood is only entitled to receive Change-in-Control payments in the events
described above, and would not be entitled to receive such payments in the event
of termination of employment with the MasterCard International or MasterCard
International’s successor due to: (1) death, (2) disability, (3) voluntary
resignation for any reason other than for Good Reason or (4) termination for
Cause at any time preceding or following a Change-in-Control, or in the event
that he fails to give notice of termination for Good Reason within 60 days of
the events constituting Good Reason. The CIC Plan expressly provides that a
Change-in-Control alone, without a related termination of employment, will in no
event give rise to any Change-in-Control payments or benefits under the CIC
Plan.

MasterCard International’s obligation to make the Change-in-Control payments
described above in bullets 4 through 7 is conditioned upon Mr. Flood’s execution
of a separation agreement and release, within 60 days following the date of
termination, of all claims to his employment or the termination of such
employment, which would include a 2-year non-competition restriction and a
2-year non-solicitation restriction.

Certain Definitions in Executive Severance Plan or CIC Plan

Each of the Executive Severance Plan and the CIC Plan defines “Cause” to
generally mean: (a) the willful failure by the executive to perform his or her
duties or responsibilities (other than due to disability); (b) engaging in
serious misconduct that is injurious to MasterCard International including, but
not limited to, damage to its reputation or standing in its industry; (c) having
been convicted of, or entered a plea of guilty or nolo contendere to, a crime
that constitutes a felony or a crime that constitutes a misdemeanor involving
moral turpitude; (d) the material breach of any written covenant or agreement
with MasterCard International not to disclose any information pertaining to
MasterCard International; or (e) the breach of MasterCard International’s code
of conduct, the supplemental code of conduct or any material provision of
specified MasterCard International policies.

“Change-in-Control” for purposes of the CIC Plan has the meaning as set forth in
the LTIP. Accordingly, it generally means the occurrence of any of the following
events (other than by means of a public offering of MasterCard Incorporated’s
equity securities):

(a) The acquisition by any person of beneficial ownership of more than 30
percent of the voting power of the then outstanding equity securities of
MasterCard Incorporated (the “Outstanding Registrant Voting Securities”),
subject to certain exceptions; or

(b) A change in the composition of the board of directors of MasterCard
Incorporated that causes less than a majority of the directors of MasterCard
Incorporated then in office to be members of the board, subject to certain
exceptions; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of MasterCard Incorporated
or the purchase of assets or stock of another entity (a “Business Combination”),
in each case, unless immediately following such Business Combination, (i) all or
substantially all of the persons who were the beneficial owners of the
Outstanding Registrant Voting Securities immediately prior to such Business
Combination will beneficially own more than 50



--------------------------------------------------------------------------------

percent of the then outstanding voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership, immediately prior to such Business Combination of the
Outstanding Registrant Voting Securities, (ii) no person will beneficially own
more than a majority of the voting power of the then outstanding voting
securities of such entity except to the extent that such ownership of MasterCard
Incorporated existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the entity resulting from
such Business Combination will have been members of the incumbent board of
MasterCard Incorporated at the time of the initial agreement, or action of the
board of MasterCard Incorporated, providing for such Business Combination; or

(d) Approval by the stockholders of MasterCard Incorporated of a complete
liquidation or dissolution of MasterCard Incorporated.

“Good Reason” for the purpose of each of the Executive Severance Plan and the
CIC Plan generally means: (a) the assignment to a position for which the
executive is not qualified or a materially lesser position than the position
held by the executive; (b) a material reduction in the executive’s annual base
salary other than a 10 percent or less reduction, in the aggregate, over the
term of employment; or (c) the relocation of the executive’s principal place of
employment by more than 50 miles.